At the time of the trial of said cause, it was stipulated and agreed by and between counsel for the respective parties that the respondent be properly designated in the petition as Amelia Leonardi Borghi, also known as Olga Cinnetti, trading as Leonardi Poultry Farms and Hugh C. Baldwin, attorney for the respondent, also stated that the respondent was also known as Amelia Leonardi. The original answer filed by the respondent stated that her name was Amelia Leonardi and was signed by her as Amelia Leonardi. The amended answer stated that her name was Amelia Leonardi Borghi and she signed as Amelia Leonardi Borghi.
The petition filed in this matter alleges that the petitioner was in the employ of the respondent on August 1st, 1940, as a farm hand on the premises located in Sussex, Hew Jersey, known as Leonardi Poultry Farm at which time the petitioner was performing work for the respondent in removing the bellyband from a horse on said premises; that the petitioner was removing said bellyband from the horse when the horse kicked forward with his left hind foot, kicking the petitioner in the left leg above the ankle as a result of which he sustained personal injuries.
*154The answer of the respondent admits that she had notice and knowledge on August 1st, 1940, of an accident but sets up the following defense in answer to question No. ST of the amended answer: “Because he was working with me under a farm agreement on shares 2. Because at the time of the making of my agreement with him he represented to me that he was a good general farmer and understood the proper care of farm animals which in fact was untrue and was relied upon by me and was made with the intention of defrauding and deceiving me in order that he might obtain a position. It is true that I agreed to pay him $40 per month for his first two months on the farm as he was in destitute circumstances.”
This matter now coming on for trial to determine the question of liability of the respondent and the extent of disability of the injuries sustained by the petitioner while in the employ of Amelia Leonardi Borghi, also known as Olga Cinnetti, individually and trading as Leonardi Poultry Farm, on August 1st, 1940; and it appearing that the petitioner was employed as a farm hand at the rate of $40 per month, plus board and maintenance. ij: sfc ❖ ❖ # ❖
It further appearing that the attorney for the respondent, at the end of the hearing, made an application for a dismissal of the petition on the grounds of fraud by the petitioner-at the time he was employed by the respondent and that the motion was denied.
It is further appearing from the testimony of the petitioner that he was a good general farmer and understood the proper care of farm animals and that he was not guilty of fraud at the time of his employment by respondent and the court being satisfied that he was not guilty of such fraud.
It is further ordered that judgment be entered in favor of the petitioner and against the respondent, under the names of Amelia Leonardi Borghi, also known as Amelia Leonardi, also known as Olga Cinnetti, individually and trading as Leonardi Poultry Farm, it appearing that the respondent uses all three names, and that judgment be entered accordingly as aforesaid.
John C. 'Wegner,

Deputy Commissioner.